1.	Claims 1-2, 4-8, 10-12, 14-22 are allowed. 

                                                    EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Michelle Zhang on January 21st 2022, and in subsequent emails on January 21st, 2022 and January 26th, 2022.


LISTING OF CLAIMS:

1.	(Currently Amended)  A computer-implemented method comprising: 
installing a browser extension to a first user device, and wherein the browser extension performs operations comprising:
		determining that a website a user navigates to is associated with a merchant, wherein the website is being viewed in a browser having the browser extension installed; 
		storing information associated with a transaction in a local cache of the first user device; 
		based on a determination that the user has successfully completed a checkout process, sending the information to an electronic payment server; and
		

receiving, from the browser extension and by the electronic payment server, the information associated with the transaction, wherein the information comprises a trustworthy merchant name, a user identifier and a timestamp associated with the transaction;
determining, by the electronic payment server, a time period associated with the timestamp;
retrieving, by the electronic payment server, a transaction record from a transaction database, wherein the transaction record comprises a payment account identifier, a transaction time, and a merchant identifier, wherein the payment account identifier matches the user identifier in the information and the transaction time falls within the time period; 
updating, by the electronic payment server, a merchant record in a private merchant database with the trustworthy merchant name based on a translation from the merchant identifier in the transaction record to the trustworthy merchant name in the information;

calculating, by the electronic payment server, a confidence level of the merchant record based on a number of merchant records in the private merchant database sharing an association between the merchant identifier and the trustworthy merchant name;
determining, by the electronic payment server, that the merchant record exceeds a threshold confidence level;
based on the determining that the merchant record exceeds the threshold confidence level, promoting[[,]] by the electronic payment server, the merchant record to a trustworthy database; and
causing display, by the electronic payment server [[,]] of the trustworthy merchant name to a second user device.

2.	(Currently Amended)  The computer-implemented method of claim 1, wherein the information comprises merchant information comprising the trustworthy merchant name, 

3. 	(Cancelled)  

4.	(Previously Presented)  The computer-implemented method of claim 1, wherein determining that the user has submitted the checkout page comprises:
determining, based on the information, an element in a Document Object Model indicating a completion of a checkout process.

5. 	(Previously Presented)  The computer-implemented method of claim 1, wherein determining that the user has submitted the checkout page comprises:
determining, based on the information, a specific term on the website that indicates a completion of a checkout process.

6.	(Previously Presented)  The computer-implemented method of claim 1, wherein determining that the user has submitted the checkout page comprises:
determining, based on the information, a specific term in a Universal Resource Locator that indicates a completion of a checkout process.

7.	(Previously Presented) The computer-implemented method of claim 1, wherein the information comprises a first transaction amount and the transaction record comprises a second transaction amount.

8.	(Previously Presented) The computer-implemented method of claim 7, wherein retrieving the transaction record comprises:
	retrieving, by the electronic payment server, a plurality of transaction records from the transaction database, wherein the plurality of transaction records occur within the determined time period; and
	determining, by the electronic payment server, the transaction record from the plurality of transaction records based on:

the first transaction amount matching the second transaction amount.

9.	(Cancelled) 

10.	(Currently Amended)  The computer-implemented method of claim 1, further comprising:
prior to promoting the merchant record to the trustworthy database, causing display, by the electronic payment server, of the trustworthy merchant name to the first user device.

11.	(Currently Amended)  An electronic payment system comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the electronic payment system to:
	install a browser extension to a first user device, and wherein the browser extension performs operations comprising:
	determine that a website that a user navigates to is associated with a merchant, wherein the website is being viewed in a browser having the browser extension installed; 
	store information associated with a transaction in a local cache of the first user device; 
	based on a determination that the user has successfully completed a checkout process, send the information to an electronic payment server; and
	
determine, from the browser extension, that a user has submitted a checkout page for the transaction;
receive, from the browser extension, the information associated with the transaction, wherein the information comprises a trustworthy merchant name, a user identifier and a timestamp associated with the transaction;
 determine a time period associated with the timestamp;
retrieve a transaction record from a transaction database, wherein the transaction record comprises a payment account identifier, a transaction time and a merchant identifier, wherein the payment account identifier matches the user identifier in the information and the transaction time falls within the time period;
update a merchant record in a private merchant database with a trustworthy merchant name based on a translation from the merchant identifier in the transaction record to the trustworthy merchant name in the information;



	
calculate a confidence level of the merchant record based on a number of merchant records in the private merchant database sharing an association between the merchant identifier and the trustworthy merchant name;
determine, that the merchant record exceeds a threshold confidence level;
based on the determining[[,]] that the merchant record exceeds the threshold confidence level, promoting the merchant record to a trustworthy database; and
causing display of the trustworthy merchant name to a second user device.

12.	(Currently Amended)  The electronic payment system of claim 11, wherein the information comprises merchant information comprising the trustworthy merchant name, a merchant Universal Resource Locator, a merchant social media profile, and merchant contact information.

13.	(Cancelled)  

14.	(Previously Presented)  The electronic payment system of claim 11, wherein the instructions cause the electronic payment system to:
	determine an element in a Document Object Model that indicates a completion of a checkout process.

15.	(Previously Presented)  The electronic payment system of claim 11, wherein the instructions cause the electronic payment system to:
	determine a specific term on the website that indicates a completion of a checkout process.

16.	(Previously Presented)  The electronic payment system of claim 11, wherein the instructions cause the electronic payment system to:
	determine a specific term in a Universal Resource Locator that indicates a completion of a checkout process.

17.	(Currently Amended)  The electronic payment system of claim 11, wherein the instructions cause the electronic payment system to:
prior to promoting the merchant record to the trustworthy database, display the trustworthy merchant name to the first user device.

18.	(Currently Amended)  One or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
  installing a browser extension to a first user device, and wherein the browser extension performs operations comprising:
		determining that a website a user navigates to is associated with a merchant, wherein the website is being viewed in a browser having the browser extension installed; 
		storing information associated with a transaction in a local cache of the first user device; 
		based on a determination that the user has successfully completed a checkout process, sending the information to an electronic payment server; and
		
determining, from the browser extension, that the user has submitted a checkout page for the transaction;
receiving, from the browser extension, the information associated with the transaction, wherein the information comprises a trustworthy merchant name, a user identifier and a timestamp associated with the transaction;
determining a time period associated with the timestamp;
retrieving a transaction record from a transaction database, wherein the transaction record comprises a payment account identifier, a transaction time and a merchant identifier, wherein the payment account identifier matches the user identifier in the information and the transaction time falls within the time period;
updating a merchant record in a private merchant database with a trustworthy merchant name based on a translation from the merchant identifier in the transaction record to the trustworthy merchant name in the information;



calculating a confidence level of the merchant record based on a number of merchant records in the private merchant database sharing an association between the merchant identifier and the trustworthy merchant name;
determining that the merchant record in the private merchant database exceeds a threshold confidence level;
based on the determining that the merchant record exceeds the threshold confidence level, promoting the merchant record to a trustworthy database; and
causing display of the trustworthy merchant name to a second user device.

19.	(Currently Amended)  The non-transitory media of claim 18, wherein the instructions when executed by the one or more processors, cause the one or more processors to further perform steps comprising:
	determining an element in a Document Object Model that indicates a completion of the checkout process.
   
20.	(Currently Amended)  The non-transitory media of claim 18, wherein the instructions when executed by the one or more processors, cause the one or more processors to further perform steps comprising:
	determining a specific term on the website or in a Universal Resource Locator that indicates a completion of the checkout process.	

21.	(Currently Amended)  The non-transitory media of claim 18, wherein the information comprises merchant information comprising the trustworthy merchant name, a merchant Universal Resource Locator, a merchant social media profile, and merchant contact information.
 
22.	(Currently Amended) The non-transitory media of claim 18, wherein the information comprises a first transaction amount and the transaction record comprises a second transaction amount, and wherein the instructions when executed by the one or more processors, cause the one or more processors to perform steps comprising:
	retrieving a plurality of transaction records from the transaction database, wherein the plurality of transaction records occur within the determined time period; and
	determining the transaction record from the plurality of transaction records based on:
the payment account identifier matching the user identifier; and 
the first transaction amount matching the second transaction amount.



                                                     REASONS FOR ALLOWANCE 
Based on prior art search results, the prior art of record neither anticipates nor renders
obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, the prior art does not teach:
The browser extension which is installed to a user device, wherein the browser extension performs operations comprising: determining that a website that a user navigates to is associated with a merchant, wherein the website is being in a browser having the browser extension installed; storing information associated with a transaction in a local cache of the first user device… updating by the electronic payment serer, a merchant record in a private merchant database with the trustworthy merchant name in the information (the information is associated with the transaction of the local cache); calculating by the electronic payment server, a confidence level of the merchant record based on a number of merchant records in the private merchant database sharing an association between the merchant identifier and the trustworthy merchant name; determining by the electronic payment server, that the merchant record exceeds a threshold confidence level; based on the determining that the merchant record exceeds the threshold confidence level, promoting by the electronic payment server, the merchant record to a trustworthy database.

The closest prior art of record are:
US 2008/0270209 to Mauseth teaches, “ A merchant scoring system predicts and reports the likelihood that a merchant is reliable (e.g., trustworthy, honest, and reputable), which is expected to translate into a positive consumer experience. The system collects data from a variety of data sources, including combinations of the merchant, third-parties, and/or customers who have transacted with the merchant. A scoring model is executed on this collected data to determine an independent and objective merchant reliability metric that predicts the expected reliability of a merchant within a range. The system may also track transactions of individual merchants, populating a transaction history database with information about each merchant for use in this collection and scoring process. The transaction history data and other data may also be accessible to a prospective customer to build his or her confidence in and understanding of the merchant reliability metric and his or her trust of the merchant.
US 2019/0340606 to Olenoski et al, teaches, “ In one aspect, the present disclosure relates to a method for improving a financial computer network by providing merchant quality ratings, the method comprising: receiving, at a server device, card transaction data for a plurality of merchants; determining a first location associated with a first user device; identifying a first merchant having a location near the first location; calculating a merchant quality rating for the first merchant using the card transaction data; generating a first notification message comprising a risk assessment of the first merchant based on the merchant quality rating for the first merchant; and presenting the first notification message to a user of the first user device.
US 2012/0296825 to Warner teaches, “ Methods of the present invention allow for rating eCommerce transactions. An exemplary method for rating an eCommerce transaction may comprise the steps of identifying a plurality of data indicating the trustworthiness of a Hosting Provider, a Merchant, and/or a Customer, collecting the data, and generating a Transaction Trust Rating for an eCommerce transaction, with the Transaction Trust Rating being based upon the collected data. The Transaction Trust Rating may be stored in a Repository accessible to Internet users. A Transaction Trust Rating Indicator (indicative of the Transaction Trust Rating) also may be provided to the Hosting Provider, Merchant, and/or Customer and may take the form of a certificate for display on a webpage, a change in color of an address bar on a browser, and/or an alphanumeric ranking.
REASONS FOR PATENT ELIGIBITY
Based on the 2019 PEG guidance from January 7th, 2019.: Under Step 2A, prong 1: 
The claims recite an abstract idea of determining a merchants trustworthiness based on an interaction between a user and a payment server.
The claimed concept falls into the category of organizing human activity, specifically a commercial interaction. 
Under Step 2A prong 2, the claimed invention has been deemed to recite limitations that integrates the identified abstract idea into a practical application.
The claimed limitations recite the limitations of, “ installing a browser extension to a first user device, and wherein the browser extension performs operations comprising: determining that a website a user navigates to is associated with a merchant, wherein the website is being viewed in a browser having the browser extension installed;  storing information associated with a transaction in a local cache of the first user device;  updating, by the electronic payment server, a merchant record in a private merchant database with the trustworthy merchant name based on a translation from the merchant identifier in the transaction record to the trustworthy merchant name in the information (the information is associated with the transaction in the local cache of the first user device).”
These are meaningful limitations that as an ordered combination that are more than mere instructions to apply the abstract idea using a computer and are more than generally linking the use of an the abstract idea to a particular technological environment or field of use and are indicative of a practical application. Further, as an ordered combination, the claims are also not well-understood, routine or conventional.  
For the reasons stated above, the claims 1-2, 4-8, 10-12, 14-22 are directed to patent eligible subject matter.
                                                          CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        1/24/2022